        


Exhibit 10.1
THE ALLSTATE CORPORATION
2019 EQUITY INCENTIVE PLAN




Article 1.    Establishment, Purpose and Duration


1.1    Establishment of the Plan. The Allstate Corporation, a Delaware
corporation (hereinafter, together with any successor as provided in Article 18
herein, referred to as the "Company"), hereby establishes an incentive
compensation plan for employees, as set forth in this document. The Plan permits
the grant of nonqualified stock options (NQSOs), incentive stock options (ISOs),
stock appreciation rights (SARs), unrestricted stock, restricted stock,
restricted stock units, performance units, performance stock, and other awards
as set forth herein.


The Plan was formerly known as “The Allstate Corporation 2001 Equity Incentive
Plan.” The Plan was approved by the Board of Directors on March 13, 2001, and
became effective when approved by the Company's stockholders on May 15, 2001
(the "Effective Date"). The Plan was amended by the Board of Directors on March
9, 2004. On March 14, 2006 the Plan was amended and restated effective upon
approval by stockholders at the 2006 Annual Meeting of Stockholders on May 16,
2006. The Plan was further amended and restated by the Board of Directors at
meetings held on September 10, 2006, February 20, 2007, and September 15, 2008.
On March 10, 2009, the Plan was amended, restated, and renamed as “The Allstate
Corporation 2009 Equity Incentive Plan,” effective upon approval by stockholders
at the 2009 Annual Meeting of Stockholders on May 19, 2009. The Plan was further
amended and restated on February 22, 2011, and February 21, 2012. On February
18, 2013, the Plan was amended, restated, and renamed The Allstate Corporation
2013 Equity Incentive Plan and was effective upon approval by stockholders at
the Company’s 2013 annual stockholders meeting. The Plan was further amended and
restated on February 19, 2014, and July 24, 2018. On February 8, 2019, the Plan
was amended and restated as set forth herein, and renamed The Allstate
Corporation 2019 Equity Incentive Plan and was effective upon approval by
stockholders at the Company’s 2019 Annual Meeting of Stockholders and shall
thereafter remain in effect as provided in Section 1.3 herein. The provisions of
The Allstate Corporation 2019 Equity Incentive Plan apply to Awards granted on
or after the date of the Company’s 2019 Annual Meeting of Stockholders.
Provisions in effect prior to the Company’s 2019 Annual Meeting of Stockholders
apply to Awards granted before that date. For the avoidance of doubt, this
February 8, 2019 amendment and restatement shall not affect the terms or
conditions of any Performance-Based Compensation or other Awards that were in
effect on November 2, 2017, and such Awards shall not be deemed to be modified
in any way as a result of the February 8, 2019 amendment and restatement. The
Plan was further amended and restated on February 19, 2020.


1.2    Purpose of the Plan. The primary purpose of the Plan is to provide a
means by which employees of the Company and its Subsidiaries can acquire and
maintain stock ownership, thereby strengthening their commitment to the success
of the Company and its Subsidiaries and their desire to remain employed by the
Company and its Subsidiaries. The Plan also is intended to attract and retain
employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.


1.3    Duration of the Plan. The Plan was initially effective on the Effective
Date, as described in Section 1.1 herein, and shall remain in effect subject to
the right of the Board of Directors


1





--------------------------------------------------------------------------------

        


to terminate the Plan at any time pursuant to Article 15 herein, until all Stock
subject to it shall have been purchased or acquired according to the Plan's
provisions.


Article 2.    Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1    Award means, individually or collectively, an award under the Plan of
NQSOs, ISOs, SARs, Unrestricted Stock, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Stock, or any other type of award permitted under
Article 10 of the Plan.


2.2    Award Agreement means an agreement setting forth the terms and provisions
applicable to an Award granted to a Participant under the Plan.


2.3    Base Value of an SAR means the Fair Market Value of a share of Stock on
the date the SAR is granted.


2.4    Beneficiary means a person or entity designated as a beneficiary in
accordance with Section 6.6 or other applicable Section of the Plan.


2.5    Beneficiary Designation Form means a form provided by the Company for the
purpose of designating a beneficiary in accordance with Section 6.6 or other
applicable Section of the Plan.


2.6    Board or Board of Directors means the Board of Directors of the Company.


2.7    Business Day means any day on which the principal securities exchange on
which the shares of the Company's Stock are then listed or admitted to trading
is open.
2.8    Change in Control means the occurrence of any one or more of the
following:
(a) (Voting Power) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons, ownership of
stock of the Company possessing 30% or more of the combined voting power of all
Voting Securities of the Company (such a Person or group that is not a Similarly
Owned Company (as defined below), for purposes of this Section 2.8, a “More than
30% Owner”), except that no Change in Control shall be deemed to have occurred
solely by reason of such ownership by a corporation with respect to which both
more than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the Persons who
were the direct or indirect owners of the common stock and Voting Securities of
the Company immediately before such acquisition in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of the Company, as the case may be (for
purposes of this section 2.8, a “Similarly Owned Company”); or




2





--------------------------------------------------------------------------------

        


(b) (Majority Ownership) any Person or group (as such term is defined in
Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or
any employee benefit plan (or any related trust) of the Company or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of the Company or of the total fair market value of the stock
of the Company (for purposes of this Section 2.8, such a Person or group that is
not a Similarly Owned Company, a “Majority Owner”), except that no Change in
Control shall be deemed to have occurred solely by reason of such ownership by a
Similarly Owned Company; or


(c) (Board Composition) a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election (for purposes of this Section 2.8, “Board Turnover”); or


(d) (Reorganization) the consummation of a merger, reorganization,
consolidation, or similar transaction, or of a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company, or a plan of liquidation of the Company (for purposes of this Section
2.8, any of the foregoing, a “Reorganization Transaction”) that does not qualify
as an Exempt Reorganization Transaction (for purposes of this Section 2.8,
“Exempt Reorganization Transaction” shall mean a Reorganization Transaction that
fails to result in (i) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)) becoming a More than 30% Owner or a
Majority Owner, (ii) Board Turnover, or (iii) a sale or disposition to any
Person or group (as such term is defined in Treasury Regulation Section
1.409A-3(i)(5)(v)(B)) of the assets of the Company that have a total Gross Fair
Market Value equal to at least forty percent (40%) of the total Gross Fair
Market Value of all of the assets of the Company immediately before such
transaction. For purposes of this Section 2.8, “Gross Fair Market Value” means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.).


Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change in Control for purposes of this Plan unless the
transaction or event constituting the Change in Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no sale or
disposition of one or more Subsidiaries (“Sale Subsidiary”) or the assets
thereof shall constitute a Change in Control for purposes of this Plan if the
investments in and advances by the Company and its Subsidiaries (other than the
Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the sale
or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of the Company as of immediately prior to the sale or
disposition. “Consolidated Total Shareholders’ Equity” means, at any date, the
total shareholders’ equity of the Company and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.


2.9    CIC Plan means The Allstate Corporation Change in Control Severance Plan.


3





--------------------------------------------------------------------------------

        


2.10    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor code thereto.


2.11    Committee means the committee, as specified in Article 3, appointed by
the Board to administer the Plan.


2.12    Company has the meaning provided in Section 1.1 herein.


2.13    Covered Employee means any Participant who would be considered a
"covered employee" for purposes of Section 162(m) of the Code.


2.14    Disability means an impairment which renders a Participant disabled
within the meaning of Code Section 409A(a)(2)(C).


2.15    Dividend Equivalent means, with respect to Stock subject to an Award
(other than an Option or SAR), a right to be paid an amount equal to cash
dividends, other than large, nonrecurring cash dividends, declared on an equal
number of outstanding shares of Stock.


2.16    Eligible Person means a Person who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.


2.17    Employee means any individual classified or designated by the Company or
any Subsidiary as an employee, who is on the local payroll records thereof and
who is not covered by any collective bargaining agreement to which the Company
or any Subsidiary is a party. An Employee shall not include any individual
during any period he or she is classified or designated by the Company or any
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency, or any other entity other than the
Company or any Subsidiary, without regard to whether such individual is
subsequently determined to have been, or is subsequently retroactively
reclassified as a common-law employee of the Company or any Subsidiary during
such period.


2.18    Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.19    Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.


2.20    Fair Market Value means the price at which a share of the Stock was last
sold in the principal United States market for the Stock as of the date for
which fair market value is being determined. Notwithstanding anything herein to
the contrary, to the extent necessary to comply with or be exempt from Section
409A, Fair Market Value shall be determined in accordance with Treasury
Regulation Section 1.409A-1(b)(5)(iv).


2.21    Family Member means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, domestic partner, or sibling, including
adoptive relationships, a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Employee)
control the management of assets, and any other entity in which these persons
(or the Employee) own more than 50% percent of the voting interests.




4





--------------------------------------------------------------------------------

        


2.22    Freestanding SAR means an SAR that is not a Tandem SAR.


2.23    Full-Value Award means an Award granted on or after May 19, 2009, other
than an Option or a SAR.


2.24    Incentive Stock Option or ISO means an option to purchase Stock, granted
under Article 6 herein, which is designated as an Incentive Stock Option and
satisfies the requirements of Section 422 of the Code.


2.25    Nonqualified Stock Option or NQSO means an option to purchase Stock,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.


2.26    Option means an Incentive Stock Option or a Nonqualified Stock Option.


2.27    Option Exercise Price means the price at which a share of Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.


2.28    Participant means an Eligible Person who has outstanding an Award
granted under the Plan.


2.29    Performance-Based Compensation means an Award intended to qualify for
the exemption from the limitation on deductibility imposed by Section 162(m) of
the Code as set forth in Section 162(m)(4)(C) of the Code as in effect prior to
the Tax Cuts and Jobs Act of 2017.


2.30    Performance Goals means the performance goals established by the
Committee, which may be based on one or more of the following measures or such
other measures established by the Committee with respect to Awards that are not
Performance-Based Compensation: sales, revenues, premiums, financial product
sales, earnings per share, book value, stockholder return and/or value, funds
from operations, operating income, gross income, net income, combined ratio,
underwriting income, cash flow, return on equity, return on capital, return on
assets, values of assets, market share, net earnings, earnings before interest,
operating ratios, expenses, stock price, customer satisfaction, customer
retention, customer loyalty, strategic business criteria based on meeting
specified revenue goals, market penetration goals, investment performance goals,
business expansion goals or cost targets, accomplishment of mergers,
acquisitions, dispositions, or similar extraordinary business transactions,
profit returns and margins, financial return ratios, market performance and/or
risk-based capital goals or returns. Performance Goals may be based solely on a
corporate, subsidiary, business unit, or other grouping basis, or a combination
thereof, and may be before or after tax. Performance Goals may reflect absolute
entity performance or a relative comparison of entity performance to the
performance of a peer group of entities or other external measure.


2.31    Performance Period means the time period during which Performance
Unit/Performance Stock Performance Goals must be met.


2.32    Performance Stock means an Award described in Article 9 herein.


2.33    Performance Unit means an Award described in Article 9 herein.


5





--------------------------------------------------------------------------------

        




2.34    Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.


2.35    Person means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity, or
government instrumentality, division, agency, body, or department.


2.36    Plan means The Allstate Corporation 2019 Equity Incentive Plan.


2.37    Post-Change Period means the period commencing on the date on which a
Change in Control first occurs and ending on the second anniversary of the date
on which a Change in Control first occurs.


2.38    Qualified Restricted Stock means an Award of Restricted Stock designated
as Qualified Restricted Stock by the Committee at the time of grant and intended
to qualify as Performance-Based Compensation.


2.39    Qualified Restricted Stock Unit means an Award of Restricted Stock Units
designated as Qualified Restricted Stock Units by the Committee at the time of
grant and intended to qualify as Performance-Based Compensation.


2.40
Restricted Stock means an Award described in Article 8 herein.



2.41    Restricted Stock Unit means an Award described in Article 8 herein.


2.42    Retirement or Normal Retirement, unless otherwise provided by the
Committee or in the Award Agreement, means a Participant's Termination of
Employment with the Company or a Subsidiary, if such termination date occurs on
or after the Participant attains age fifty-five (55) with ten (10) years of
service, or age sixty (60) with five (5) years of service.


2.43    Section 409A shall have the meaning set forth in Section 19.5 herein.


2.44    Section 16 Officer means any Eligible Person who was designated by the
Board as an officer for purposes of Section 16 of the Exchange Act.


2.45    Securities Act means the Securities Act of 1933, as amended.


2.46    Stock means the common stock, $.01 par value, of the Company.


2.47    Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one share of Stock.


2.48    Subsidiary means any corporation, business trust, limited liability
company, or partnership with respect to which the Company owns, directly or
indirectly, (a) more than 50% of the equity interests or partnership interests
or (b) Voting Securities representing more than 50% of the aggregate Voting
Power of the then-outstanding Voting Securities.


6





--------------------------------------------------------------------------------

        




2.49    Tandem SAR means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
Stock under the related Option (and when Stock is purchased under the Option,
the Tandem SAR shall be similarly canceled).


2.50    Termination of Employment occurs the first day on which an individual is
for any reason no longer employed by the Company or any of its Subsidiaries, or
with respect to an individual who is an Employee of a Subsidiary, the first day
on which the Company no longer owns, directly or indirectly, at least 50% of the
equity interests or partnership interests in, or Voting Securities possessing at
least 50% of the Voting Power of, such Subsidiary. For purposes of the Plan,
transfer of employment of a Participant between the Company and any one of its
Subsidiaries (or between Subsidiaries) shall not be deemed a termination of
employment. Notwithstanding anything herein to the contrary, no issuance of
Stock or payment of cash shall be made upon a Termination of Employment with
respect to any Award that constitutes deferred compensation for purposes of
Section 409A unless the Termination of Employment constitutes a "separation from
service" as that term is used in Section 409A(a)(2)(A)(i) of the Code.


2.51    Unrestricted Stock means an Award of Stock not subject to restrictions
described in Article 8 herein.


2.52    Voting Power means the combined voting power of the then-outstanding
Voting Securities entitled to vote generally in the election of directors.


2.53    Voting Securities of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.


Article 3.    Administration


3.1    The Committee. The Plan shall be administered by the Compensation and
Succession Committee or such other committee (the "Committee") as the Board of
Directors shall select, consisting solely of two or more nonemployee members of
the Board. The members of the Committee shall be appointed from time to time by,
and shall serve at the discretion of, the Board of Directors.


3.2    Authority of the Committee. The Committee shall have full power and
discretion except as limited by law or the articles of incorporation or the
bylaws of the Company, subject to such other restricting limitations or
directions as may be imposed by the Board and subject to the provisions herein,
to determine the Eligible Persons to receive Awards; to determine when Awards
may be granted and to grant Awards under the Plan; to determine the size and
types of Awards; to determine all terms and conditions of such Awards; to assess
whether Performance Goals have been met; to construe and interpret the Plan and
any agreement or instrument entered into under the Plan; to establish, amend, or
waive rules and regulations for the Plan's administration; to amend the terms
and conditions of any outstanding Award, including but not limited to amendments
with respect to exercisability and non-forfeitability of Awards upon a
Termination of Employment; to make such adjustments or modifications to Awards
to Participants working outside the United States as are necessary or advisable
to fulfill the purposes of the Plan; to accelerate the exercisability of, and to
accelerate or waive any or all of the restrictions and conditions applicable to,
any Award; and to authorize any action of or make any determination by the
Company as the Committee shall deem necessary or advisable for carrying out the
purposes of the Plan; provided, however, that the


7





--------------------------------------------------------------------------------

        


Committee may not amend the terms and conditions of any outstanding Award so as
to adversely affect in any material way such Award without the written consent
of the Participant holding such Award (or if the Participant is not then living,
the Participant's Beneficiary, personal representative or estate, as
applicable), unless such amendment is required by applicable law; and provided,
further, that any discretion exercised by the Committee pursuant to Section 4.2
shall not be deemed to adversely affect in any material way an Award. The
Committee may designate which employees of Subsidiaries participate in the Plan
and may authorize the adoption of foreign sub-plans as provided in Article 14.
Further, the Committee shall interpret and make all other determinations which
may be necessary or advisable for the administration of the Plan. As permitted
by law, the Committee may delegate its authorities as identified hereunder.


3.3    Delegation of Authority. Notwithstanding the general authority of the
Committee to grant Awards under the Plan, the Board may, by resolution,
expressly delegate to another committee, established by the Board and consisting
of one or more employee or non-employee directors, the authority, within
parameters specified by the Board, to determine the Eligible Persons to receive
Awards; to determine when Awards may be granted and to grant Awards under the
Plan; to determine the size and types of Awards; and to determine the terms and
conditions of such Awards; provided, however that such committee may not grant
Awards to Eligible Persons who (i) are subject to Section 16 of the Exchange Act
at the time of grant, or (ii) are at the time of grant, or are anticipated to
become during the term of the Award, Covered Employees. Such committee shall
report regularly to the Committee, who shall report to the Board, regarding any
Awards so granted.


3.4    Delivery of Stock by Company; Restrictions on Stock. Notwithstanding any
other provision of the Plan, the Company shall have no liability to deliver any
Stock or benefits under the Plan unless the Participant's tax obligations have
been satisfied as set forth in Article 16 and unless such delivery would comply
with all applicable laws (including, without limitation, the Code, the
Securities Act, and the Exchange Act) and applicable requirements of any
securities exchange or similar entity; provided, however, that if the Company
cannot deliver any Stock or benefits under the Plan due to such laws or
requirements, the Company shall provide equivalent value to any affected
Participant.


The Committee may impose such restrictions on any Stock acquired pursuant to
Awards under the Plan as it may deem advisable, including, without limitation,
restrictions to comply with applicable Federal securities laws, with the
requirements of any stock exchange or market upon which such Stock is then
listed and/or traded, and with any blue sky or state securities laws applicable
to such Stock.


3.5    Vesting and Post-Vesting Holding Requirements. Notwithstanding anything
in the Plan to the contrary, no portion of any Full-Value Awards, Options and
SARs granted after July 24, 2018, shall vest based on employment with the
Company or its Subsidiaries prior to the first anniversary of the date on which
such Award is granted, except in connection with death, Disability, Retirement,
Termination of Employment without cause or a Change in Control, and except that
up to five percent (5%) of the aggregate number of shares of Stock authorized
for issuance under the Plan may be issued pursuant to Full-Value Awards, Options
and SARs without regard to the employment vesting requirements of this Section
3.5. In addition, the Committee may impose a mandatory post-vesting holding
period on any Awards or shares of Stock received pursuant to Awards made under
the Plan, according to the terms and conditions it determines in its sole
discretion, and sets forth in the applicable Award Agreement. Any post-vesting
holding periods shall lapse in


8





--------------------------------------------------------------------------------

        


the event of the Participant’s death, Disability, Termination of Employment
without cause or a Change in Control.


3.6    No Repricing or Reload Options. Notwithstanding any provision of the Plan
to the contrary, except in connection with a corporate transaction involving the
Company (including, without limitation, a Change in Control or the transactions
or events described in Section 4.2) the Committee shall not, without the
approval of the Company’s stockholders, (i) reduce the Option Exercise Price of
an Option or reduce the Base Value of a SAR after it is granted, (ii) cancel
outstanding Options or SARs in exchange for other Awards or Options or SARs with
an Option Exercise Price or Base Value, as applicable, that is less than the
Option Exercise Price or Base Value of the original Options or SARs, (iii)
cancel an outstanding Option or SAR when the Option Exercise Price or Base
Value, as applicable, exceeds the Fair Market Value of a share of the Stock in
exchange for cash or other securities, or (iv) take any other action with
respect to an Option or SAR that would be treated as a repricing under the rules
and regulations of the New York Stock Exchange. No Option may be granted to any
Participant on account of the use of Stock by the Participant to exercise a
prior Option.
3.7    Change in Control.    The Committee may provide in any Award Agreement
for provisions relating to a Change in Control, including, without limitation,
the acceleration of the exercisability of, or the lapse of restrictions or
deemed satisfaction of performance goals with respect to, any outstanding
Awards; provided, however, that, with respect to any Award that is continued,
assumed or substituted with a substantially equivalent award in connection with
a Change in Control, in addition to any conditions provided for in the Award
Agreement, any acceleration of the vesting, exercisability of, or the lapse of
restrictions or deemed satisfaction of performance goals with respect to any
outstanding Awards in connection with a Change in Control may occur only if
during the Post-Change Period, (i) the Participant has a Termination of
Employment initiated by the Company or any of its Subsidiaries other than for
“cause” (as defined in the Award Agreement), death or Disability or (ii) the
Participant is a participant in the CIC Plan and the Participant’s Termination
of Employment is initiated by the Participant for “good reason” (as defined in
the CIC Plan).


3.8    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive, and binding on all persons, including the
Company, its stockholders, Eligible Persons, Employees, Participants, and their
Beneficiaries and estates. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
Award.


3.9    Costs. The Company shall pay all costs of administration of the Plan.


Article 4.    Stock Subject to the Plan


4.1    Number of Shares. Subject to Section 4.2 herein, the maximum number of
shares of Stock available for awards under the Plan shall be 103,630,000 shares
(which includes 37,000,000 shares originally provided in the Plan as approved by
stockholders in 2001, 12,000,000 shares as approved by stockholders in 2006,
21,380,000 shares as approved by stockholders in 2009, 19,850,000 shares as
approved by stockholders in 2013, and 13,400,000 additional shares as approved
by stockholders in 2019), plus 6,815,597 shares of Stock remaining for awards
pursuant to the terms of The Allstate Corporation Equity Incentive Plan. The
number of shares of Stock to which an Award pertains shall be counted against
the maximum share limitation of this Section 4.1


9





--------------------------------------------------------------------------------

        


as two and one-tenth (2.1) shares of Stock for each Full-Value Award and as one
(1) share of Stock for each other type of Award. Shares of Stock underlying
lapsed or forfeited Awards of Restricted Stock shall not be treated as having
been issued pursuant to an Award under the Plan. Shares of Stock that are
potentially deliverable under an Award that expires or is cancelled, forfeited,
settled in cash or otherwise settled without delivery of shares of Stock shall
not be treated as having been issued under the Plan. With respect to an SAR that
is settled in Stock, the full number of shares underlying the exercised portion
of the SAR shall be treated as having been issued under the Plan, regardless of
the number of shares used to settle the SAR upon exercise. Shares of Stock that
are tendered or withheld to satisfy tax withholding obligations related to an
Award or to satisfy the Option Exercise Price related to an Option or other
Award shall be deemed to be shares of Stock issued under the Plan. If, before
June 30, 2003, the Option Exercise Price was satisfied by tendering Stock, only
the number of shares issued net of the shares tendered shall be deemed issued
under the Plan. For avoidance of doubt, if a share of Stock that underlies an
Award other than a Full-Value Award was counted against the maximum share
limitation of this Section 4.1 and pursuant to this Section 4.1 subsequently is
treated as having not been issued under the Plan, the maximum share limitation
of this Section 4.1 shall be credited with one share of Stock, and if a share of
Stock pertaining to a Full-Value Award was counted against the maximum share
limitation of this Section 4.1 and pursuant to this Section 4.1 subsequently is
treated as having not been issued under the Plan, the maximum share limitation
of this Section 4.1 shall be credited with 2.1 shares of Stock. Stock granted
pursuant to the Plan may be (i) authorized but unissued shares of common stock
or (ii) treasury stock.


4.2    Adjustments in Authorized Stock and Awards. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification (ASC) Topic 718) that causes the per share
value of shares of Stock to change, such as a stock dividend, stock split, spin
off, rights offering, or recapitalization through a large, nonrecurring cash
dividend, the Committee shall cause there to be made an equitable adjustment to
(i) the number and kind of shares of Stock available for grant under the Plan,
(ii) the number of shares of Stock or Awards that may be granted to any
individual under the Plan or that may be granted pursuant to the Plan any
Articles or any type of Award, and (iii) the number and kind of shares of Stock
or units subject to and the Option Exercise Price or Base Value (if applicable)
of any then outstanding Awards of or related to shares of Stock. In the event of
any other change in corporate capitalization, such as a merger, consolidation,
any reorganization (whether or not such reorganization comes within the
definition of such term in Section 368 of the Code) or any partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence shall be made as may be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights. In either case, any such adjustment shall be final,
conclusive and binding for all purposes of the Plan. Unless otherwise determined
by the Board upon recommendation of the Committee, the number of shares of Stock
subject to an Award shall always be a whole number. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code and (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder to be other than an incentive stock option for purposes of
Section 422 of the Code.


4.3     Award Limitations. Subject to Section 4.2 above, the following
limitations shall apply to Awards intended to qualify as Performance-Based
Compensation: (i) the total number of shares of Stock with respect to which
Options or SARs may be granted in any calendar year to any Eligible Person shall
not exceed 4,000,000 shares; (ii) the total number of shares of Qualified
Restricted Stock or Qualified Restricted Stock Units that may be granted in any
calendar year to


10





--------------------------------------------------------------------------------

        


any Eligible Person shall not exceed 3,000,000 shares or Units, as the case may
be; (iii) the total number of shares of Performance Stock that may be granted in
any calendar year to any Eligible Person shall not exceed 4,000,000 shares and
the maximum amount that may be paid pursuant to Performance Units granted in any
one calendar year to any Eligible Person shall not exceed $10,000,000; (iv) the
total number of shares of Stock granted pursuant to Article 10 herein in any
calendar year to any Eligible Person shall not exceed 4,000,000 shares; (v) the
total cash Award that may be paid pursuant to an Award granted under Article 10
herein in any calendar year to any Eligible Person shall not exceed $10,000,000;
and (vi) the aggregate value of cash dividends (other than large, nonrecurring
cash dividends) or Dividend Equivalents that a Participant may receive in any
calendar year shall not exceed $11,500,000.


Subject to Section 4.2 above, the maximum number of shares of Stock that may be
issued pursuant to Incentive Stock Options shall be 5,500,000 shares.


Article 5.    Eligibility and Participation


5.1    Eligibility. Persons eligible to participate in the Plan ("Eligible
Persons") are all Employees of the Company and its Subsidiaries, as determined
by the Committee.


5.2    Actual Participation. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Persons those to whom
Awards shall be granted.


Article 6.    Stock Options


6.1    Grant of Options. Subject to the terms and conditions of the Plan,
Options may be granted to an Eligible Person at any time and from time to time,
as shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Stock subject to Options granted to each Eligible Person (subject to Article
4 herein) and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such Options. The Committee may grant ISOs,
NQSOs, or a combination thereof.


6.2    Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Exercise Price, the term of the
Option (which shall not be greater than ten (10) years), the number of shares of
Stock to which the Option pertains, the Exercise Period, and such other
provisions as the Committee shall determine, including but not limited to
special provisions relating to a Change in Control. The Option Award Agreement
shall also specify whether the Option is intended to be an ISO or NQSO. The
Option Exercise Price shall not be less than 100% of the Fair Market Value of
the Stock on the date of grant. No Dividend Equivalents shall be provided with
respect to Options.


6.3    Exercise of and Payment for Options. Options granted under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company, or such method acceptable to the Company, setting forth the number
of shares of Stock with respect to which the Option is to


11





--------------------------------------------------------------------------------

        


be exercised, accompanied by provision for full payment of the Stock.
Notwithstanding anything to the contrary herein, in the event that the final
date on which any Option would otherwise be exercisable in accordance with the
provisions of this Plan is not a Business Day, the day on which such Option may
be exercised is the last Business Day immediately preceding such date.


The Option Exercise Price shall be payable in the discretion of the Committee:
(i) in cash or its equivalent, (ii) by tendering (by actual delivery of shares
or by attestation) previously acquired Stock (owned for at least six months)
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Exercise Price, (iii) by broker-assisted cashless exercise, (iv) with
respect to Options granted on and after May 16, 2006, by share withholding, or
(v) by a combination of (i), (ii), (iii) and/or (iv).


Options may not be exercised for less than 25 shares of Stock unless the
exercise represents the entire remaining balance of the Award.


Stock received upon exercise of an Option may be granted subject to restrictions
deemed appropriate by the Committee.


6.4    Termination. Each Option Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option upon
Termination of Employment. Such provisions shall be determined in the sole
discretion of the Committee (subject to applicable law), shall be included in
the Option Award Agreement entered into with Participants, need not be uniform
among all Options granted pursuant to the Plan or among Participants and may
reflect distinctions based on the reasons for termination.


To the extent the Option Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.


6.5    Transferability of Options. Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant or his or her
legal representative, and no Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. ISOs are not
transferable other than by will or by the laws of descent and distribution. The
Committee shall have the authority, in its discretion, to grant (or to sanction
by way of amendment to an existing Award) Nonqualified Stock Options, the vested
portions of which may be transferred by the Participant during his lifetime to
any Family Member or pursuant to a domestic relations order. A transfer of an
Option pursuant hereto may only be effected by the Company at the written
request of a Participant and shall become effective only when recorded in the
Company's record of outstanding Options. A transferred Option shall continue to
be governed by and subject to the terms and limitations of the Plan and the
relevant Award Agreement, and the transferee shall be entitled to the same
rights as the Participant, as if no transfer had taken place. In no event shall
an Option be transferred for consideration or transferred to a third-party
financial institution.


6.6    Designation of Beneficiary.


(a) Each Participant may designate a Beneficiary who shall have the right to
exercise the Option in the event of the Participant’s death. Participants shall
designate a Beneficiary by executing a Beneficiary Designation Form. A
Beneficiary designation is not binding on the


12





--------------------------------------------------------------------------------

        


Company unless it receives a properly completed Beneficiary Designation Form
prior to the Participant’s death. If no designation is made or no designated
Beneficiary is alive (or in the case of an entity designated as a Beneficiary,
in existence) at the time of the Participant’s death, the Participant’s spouse
or, if no spouse exists, the executor or personal representative of the
Participant’s estate shall have the right to exercise the Option. If there is
any question as to the legal right of any Beneficiary to exercise the Option
under the Plan, the Company may determine in its sole discretion whether to
provide the right of exercise to the executor or personal representative of the
Participant’s estate. The Company’s determination shall be binding and
conclusive on all persons, and it will have no further liability to anyone with
respect to such Option.


(b) A Participant may change an earlier Beneficiary designation by executing a
later Beneficiary Designation Form. The execution of a Beneficiary Designation
Form revokes and rescinds any prior Beneficiary Designation Form.


6.7    Automatic Exercise. Any unexercised Option granted on or after May 21,
2013, and before February 19, 2014 will be exercised automatically on behalf of
the Participant using broker-assisted cashless exercise or other payment method
provided under the Plan at the discretion of the Committee on the Business Day
immediately preceding the expiration date of the original term as stated in the
Option Award Agreement if:
(i) the Fair Market Value of a share of Stock exceeds the Option Exercise Price
in the applicable Option Award Agreement on that Business Day, and
(ii) the exercise would result in the payment to Participant of at least $.01 or
delivery of at least one share of Stock after payment of the exercise price, any
applicable fees and commissions, and all applicable withholding taxes (assuming
the appropriate minimum statutory withholding rate). 
A Participant may elect not to have automatic exercise apply by written notice
to the Committee at any time within the six-month period before the automatic
exercise day above.
Article 7.    Stock Appreciation Rights
7.1    Grant of SARs. Subject to the terms and conditions of the Plan, an SAR
may be granted to an Eligible Person at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination of these forms of SARs.


The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.


7.2    SAR Award Agreement. Each SAR award shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value (which
shall not be less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the date of grant), the term of the SAR (which shall not be
greater than ten (10) years), the Exercise Period, and such other provisions as
the Committee shall determine, including but not limited to special provisions
relating to a Change in Control. No Dividend Equivalents shall be provided with
respect to SARs.




13





--------------------------------------------------------------------------------

        


7.3    Exercise and Payment of SARs. Tandem SARs may be exercised for all or
part of the Stock subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the shares of Stock for which its related Option
is then exercisable.


Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Option Exercise Price of the underlying ISO
and the Fair Market Value of the shares of Stock subject to the underlying ISO
at the time the Tandem SAR is exercised; (iii) the Tandem SAR may be exercised
only when the Fair Market Value of the shares of Stock subject to the ISO
exceeds the Option Exercise Price of the ISO; and (iv) the Tandem SAR may be
transferred only when the underlying ISO is transferable, and under the same
conditions.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period. SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, or such method acceptable to the Company, setting forth the number of
SARs being exercised. Upon exercise of an SAR, a Participant shall be entitled
to receive payment from the Company in an amount equal to the product of:


(a)    the excess of (i) the Fair Market Value of a share of Stock on the date
of exercise over (ii) the Base Value multiplied by


(b)    the number of shares of Stock with respect to which the SAR is exercised.


Notwithstanding anything to the contrary herein, in the event that the final
date on which any SAR would otherwise be exercisable in accordance with the
provisions of this Plan is not a Business Day, the day on which such SAR may be
exercised is the last Business Day immediately preceding such date.


At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in shares of Stock of equivalent value, or in some
combination thereof.


7.4    Termination. Each SAR Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the SAR upon Termination of
Employment. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the SAR Award
Agreement entered into with Participants, need not be uniform among all SARs
granted pursuant to the Plan or among Participants, and may reflect distinctions
based on the reasons for termination.


To the extent the SAR Award Agreement does not set forth termination provisions,
the provisions of Article 13 shall control.


7.5    Transferability of SARs. Except as otherwise determined by the Committee,
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such


14





--------------------------------------------------------------------------------

        


Participant or his or her legal representative, and no SAR granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. To
the extent the Committee permits the transfer of an SAR, in no event shall an
SAR be transferred for consideration or transferred to a third-party financial
institution.


7.6    Designation of Beneficiary.


(a) Each Participant may designate a Beneficiary who shall have the right to
exercise the SARs in the event of the Participant’s death. Participants shall
designate a Beneficiary by executing a Beneficiary Designation Form. A
Beneficiary designation is not binding on the Company unless it receives a
properly completed Beneficiary Designation Form prior to the Participant’s
death. If no designation is made or no designated Beneficiary is alive (or in
the case of an entity designated as a Beneficiary, in existence) at the time of
the Participant’s death, the Participant’s spouse, or if no spouse exists, the
executor or personal representative of the Participant’s estate shall have the
right to exercise the SARs. If there is any question as to the legal right of
any Beneficiary to exercise the SARs under the Plan, the Company may determine
in its sole discretion whether to provide the right of exercise to the executor
or personal representative of the Participant’s estate. The Company’s
determination shall be binding and conclusive on all persons, and it will have
no further liability to anyone with respect to such SARs.


(b) A Participant may change an earlier Beneficiary designation by executing a
later Beneficiary Designation Form. The execution of a Beneficiary Designation
Form revokes and rescinds any prior Beneficiary Designation Form.


Article 8.    Unrestricted Stock, Restricted Stock, and Restricted Stock Units
8.1    Grant of Unrestricted Stock, Restricted Stock, and Restricted Stock
Units. Subject to the terms and conditions of the Plan, Unrestricted Stock,
Restricted Stock, and/or Restricted Stock Units may be granted to an Eligible
Person at any time and from time to time, as shall be determined by the
Committee.


The Committee shall have complete discretion in determining the number of shares
of Unrestricted Stock, Restricted Stock, and/or Restricted Stock Units granted
to each Eligible Person (subject to Article 4 herein) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such Awards.


In addition, the Committee may, prior to or at the time of grant, designate an
Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the granting or vesting, as applicable, of such Qualified
Restricted Stock or Qualified Restricted Stock Units, as the case may be, upon
the attainment of the Performance Goals selected by the Committee and such other
conditions as the Committee may determine based on employment with the Company
and its Subsidiaries.


8.2    Unrestricted Stock, Restricted Stock/Restricted Stock Unit Award
Agreement. Each grant of Unrestricted Stock, Restricted Stock, and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
number of shares of Unrestricted Stock, Restricted Stock, and/or Restricted
Stock Units granted, the initial value (if applicable), the Period or Periods of


15





--------------------------------------------------------------------------------

        


Restriction (if applicable), and such other provisions as the Committee shall
determine, including but not limited to special provisions relating to a Change
in Control.


8.3     Transferability. Except pursuant to a domestic relations order or as
otherwise determined by the Committee, Restricted Stock and Restricted Stock
Units granted hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Award Agreement.
During the applicable Period of Restriction, all rights with respect to the
Restricted Stock and Restricted Stock Units granted to a Participant under the
Plan shall be available during his or her lifetime only to such Participant or
his or her legal representative.


8.4    Certificates. No certificates representing Stock shall be delivered to a
Participant, and no book entry representing delivery of Stock to a Participant
shall be made, until such time as all restrictions applicable to such shares
have been satisfied.


8.5    Removal of Restrictions. Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to receive a certificate representing such Stock
or shall be entitled to book entry delivery of such Stock.


Payment of Restricted Stock Units shall be made after the last day of the Period
of Restriction applicable thereto. The Committee, in its sole discretion, may
pay Restricted Stock Units in cash or in shares of Stock of equivalent value (or
in some combination thereof) which have an aggregate Fair Market Value equal to
the value of the Restricted Stock Units at the close of the applicable Period of
Restriction.


8.6    Voting Rights. During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.


8.7    Dividends and Other Distributions. Subject to the Committee’s right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants shall receive all cash dividends, other than large, nonrecurring
cash dividends, paid promptly with respect to the Restricted Stock while they
are so held, after the vesting of the Restricted Stock. All other distributions
paid with respect to such Restricted Stock shall be credited to Participants
subject to the same restrictions on transferability and forfeitability as the
Restricted Stock with respect to which they were paid and shall be paid to the
Participant promptly after the full vesting of the Restricted Stock with respect
to which such distributions were made.


Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement, but in no event shall Participants receive any Dividend Equivalents
prior to the vesting of the Restricted Stock Units with respect to which they
are paid. In addition, with respect to both Restricted Stock or Restricted Stock
Units with performance-based vesting, any dividends or Dividend Equivalents that
are based on dividends paid prior to the vesting of such Restricted Stock or
Restricted Stock Units, as applicable, shall only be paid out to the Participant
to the extent that the performance-based vesting conditions are subsequently
satisfied and the Restricted Stock or Restricted Stock Units vest.


8.8    Termination. Each Restricted Stock/Restricted Stock Unit Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive Restricted Stock and/or


16





--------------------------------------------------------------------------------

        


a Restricted Stock Unit payment following termination of the Participant's
employment with the Company and its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with Participants, need not be uniform among all
grants of Restricted Stock/Restricted Stock Units or among Participants and may
reflect distinctions based on the reasons for termination.


To the extent the Restricted Stock/Restricted Stock Unit Award Agreement does
not set forth termination provisions, the provisions of Article 13 shall
control.


8.9    Participant’s Death. In the event of the Participant’s death, any vested
Restricted Stock or Restricted Stock Units, including Restricted Stock or
Restricted Stock Units that vest because of the Participant’s death, shall be
paid or delivered on behalf of the Participant.


Article 9.    Performance Units and Performance Stock


9.1    Grant of Performance Units and Performance Stock. Subject to the terms
and conditions of the Plan, Performance Units and/or Performance Stock may be
granted to an Eligible Person at any time and from time to time, as shall be
determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.


9.2    Performance Unit/Performance Stock Award Agreement. Each grant of
Performance Units and/or shares of Performance Stock shall be evidenced by a
Performance Unit and/or Performance Stock Award Agreement that shall specify the
number of Performance Units and/or shares of Performance Stock granted, the
initial value (if applicable), the Performance Period, the Performance Goals,
and such other provisions as the Committee shall determine, including but not
limited to special provisions relating to a Change in Control and any rights to
Dividend Equivalents.


9.3    Value of Performance Units/Performance Stock. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The value of a share of Performance Stock shall be equal to the Fair Market
Value of the Stock. The Committee shall set Performance Goals in its discretion
which, depending on the extent to which they are met, will determine the number
and/or value of Performance Units/Performance Stock that will be paid out to the
Participants.


9.4    Earning of Performance Units/Performance Stock. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout with respect to the Performance Units/Performance Stock and any Dividend
Equivalents earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the Committee determines that
the corresponding Performance Goals have been achieved.


9.5    Form and Timing of Payment of Performance Units/Performance Stock.
Payment of earned Performance Units/Performance Stock shall be made following
the close of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units/Performance Stock in cash or in
Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the value of the earned Performance Units/Performance Stock at the
close


17





--------------------------------------------------------------------------------

        


of the applicable Performance Period. Such Stock may be granted subject to any
restrictions deemed appropriate by the Committee.


9.6    Termination. Each Performance Unit/Performance Stock Award Agreement
shall set forth the extent (if any) to which the Participant shall have the
right to receive a Performance Unit/Performance Stock payment upon Termination
of Employment during a Performance Period. Such provisions shall be determined
in the sole discretion of the Committee (subject to applicable law), shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all grants of Performance Units/Performance Stock or among
Participants, and may reflect distinctions based on reasons for termination.


To the extent the Performance Unit/Performance Stock Award Agreement does not
set forth termination provisions, the provisions of Article 13 shall control.


9.7    Transferability. Except pursuant to a domestic relations order or as
otherwise determined by the Committee, a Participant's rights with respect to
Performance Units/Performance Stock granted under the Plan shall be available
during the Participant's lifetime only to such Participant or the Participant's
legal representative and Performance Units/Performance Stock may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. To the extent the
Committee permits the transfer of Performance Units/Performance Stock, in no
event shall Performance Units/Performance Stock be transferred for
consideration.


9.8    Participant’s Death. In the event of the Participant’s death, any vested
Performance Units/Performance Stock, including Performance Units/Performance
Stock that vest, shall be paid or delivered on behalf of the Participant.


Article 10.    Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the payment of Stock in lieu of cash, the payment of cash
based on attainment of Performance Goals established by the Committee, and the
payment of Stock in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.


Article 11.    Deferrals


The Committee may, in its sole discretion, permit a Participant to defer the
Participant's receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant under the Plan. If any such deferral
election is permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals consistent with Section 409A to
the extent applicable.


Article 12.    Rights of Participants


12.1    Termination.     Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant's employment or other relationship with the Company or any
Subsidiary at any time, for any reason or no reason in the


18





--------------------------------------------------------------------------------

        


Company's or the Subsidiary's sole discretion, nor confer upon any Participant
any right to continue in the employ of, or otherwise in any relationship with,
the Company or any Subsidiary.


12.2    Participation. No Eligible Person shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.


12.3    Limitation of Implied Rights. Neither a Participant nor any other Person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary. Nothing contained in the Plan shall constitute a
guarantee that the assets of such companies shall be sufficient to pay any
benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.


12.4    Waiver. Each Participant, by acceptance of an Award, waives all rights
to specific performance or injunctive or other equitable relief and acknowledges
that he has an adequate remedy at law in the form of damages.


Article 13.    Termination of Employment


If a Participant has a Termination of Employment, then, unless otherwise
provided by the Committee or in the Award Agreement, all Awards shall terminate
and be forfeited on the date of such Termination of Employment.


Article 14.    Sub-Plans for Employees of Foreign Subsidiaries


The Committee may authorize the adoption of sub-plans of the Plan, including,
without limitation, as the Committee deems necessary or desirable to comply with
the laws of, or to accommodate the tax policy, accounting principles or custom
of, foreign jurisdictions whose residents may be granted Awards ("Foreign
Sub-Plans”), and Awards granted under such Foreign Sub-Plans may be treated as
Awards under the Plan, if the Committee so determines. Such Foreign Sub- Plans
shall have such terms and provisions as the Committee permits not inconsistent
with the provisions of the Plan and which may be more restrictive than those
contained in the Plan. Awards granted under such Foreign Sub-Plans shall be
governed by the terms of the Plan except to the extent that the provisions of
the Foreign Sub-Plans are more restrictive than the terms of the Plan, in which
case such terms of the Foreign Sub-Plans shall control.




19





--------------------------------------------------------------------------------

        


Article 15.    Amendment, Modification, and Termination


The Board may, at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part, provided that no amendment shall be made
which shall increase the total number of shares of Stock that may be issued
under the Plan, materially modify the requirements for participation in the
Plan, or materially increase the benefits accruing to Participants under the
Plan, in each case unless such amendment is approved by the stockholders of the
Company.


No termination, amendment, or modification of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award, unless such termination,
modification, or amendment is required by applicable law and except as otherwise
provided herein.


Article 16.    Payment for Awards and Withholding


16.1    Payment for Awards. In the event a Participant is permitted to elect to
pay the Option Exercise Price or make payment for any other Award through tender
of previously acquired Stock, (i) only a whole number of share(s) of Stock (and
not fractional shares of Stock) may be tendered in payment, (ii) such
Participant must present evidence acceptable to the Company that he has owned
any such shares of Stock tendered in payment (and that such shares of Stock
tendered have not been subject to any substantial risk of forfeiture) for at
least six months prior to the date of exercise, and (iii) Stock must be tendered
to the Company, either by actual delivery of the shares or by attestation. When
payment is made by tender of Stock, the difference, if any, between the
aggregate amount payable and the Fair Market Value of the share(s) of Stock
tendered in payment (plus any applicable taxes) shall be paid by check. No
Participant may tender shares of Stock having a Fair Market Value exceeding the
aggregate Option Exercise Price or other payment due.


16.2    Notification under Section 83(b). If the Participant, in connection with
the exercise of any Option, or the grant of any share of Restricted Stock, makes
the election permitted under Section 83(b) of the Code (i.e., an election to
include in such Participant's gross income in the year of transfer the amounts
specified in Section 83(b) of the Code), such Participant shall notify the
Company of such election within 10 days of filing notice of the election with
the Internal Revenue Service, in addition to any filing and notification
required pursuant to regulations issued under the authority of Section 83(b) of
the Code.


16.3    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
(including any Stock withheld as provided below) sufficient to satisfy Federal,
state, and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.


16.4    Stock Withholding. With respect to tax withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, or upon any other taxable event arising out of or as
a result of Awards granted hereunder, Participants may elect to satisfy the
withholding requirement, in whole or in part, by tendering Stock held by the
Participant (by actual delivery of the shares or by attestation) or by having
the Company withhold Stock having a Fair Market Value equal to the minimum
statutory total withholding tax which could be imposed on the transaction, or
such other limitations as will not cause adverse accounting consequences or
cost, except as otherwise specifically provided in any Award Agreement with
respect to a Participant subject to tax withholding in any foreign jurisdiction
in which there is no


20





--------------------------------------------------------------------------------

        


minimum statutory withholding rates. All elections shall be irrevocable, made in
writing (or other method acceptable to the Company) and signed by the
Participant. In the event a Participant fails to make an election by the date
required, the Participant will be deemed to have made an election to have the
Company withhold Stock having a Fair Market Value equal to the minimum statutory
total withholding tax which could be imposed on the transaction.  


Article 17.    Repayment of Awards


17.1    Restatements (for awards granted prior to February 19, 2020). In the
event of a restatement of the Company's financial results to correct a material
error or inaccuracy resulting in whole or in part from the fraud or intentional
misconduct of a Section 16 Officer, as determined by the Board or a committee
thereof, the Company shall have the authority, to the extent permitted by
applicable law, to


(i)    cancel or cause to be cancelled any or all of such Section 16 Officer's
outstanding Awards granted after May 19, 2009;


(ii)    recover or cause to be recovered any or all "Proceeds" (as defined
below) resulting from any sale or other disposition (including to the Company)
of shares of Stock issued or issuable upon vesting, settlement, or exercise, as
the case may be, of any Award granted to such Section 16 Officer after May 19,
2009, plus a reasonable rate of interest; and/or


(iii)    recover or cause to be recovered any cash paid or shares of Stock
issued to such Section 16 Officer in connection with any vesting, settlement, or
exercise of an Award granted after May 19, 2009, plus a reasonable rate of
interest.


The term "Proceeds" means, with respect to any sale or other disposition
(including to the Company) of shares of Stock acquired pursuant to an Award, an
amount determined by the Committee, (a) in the case of an Award other than an
Option or SAR, up to the amount equal to the Fair Market Value per share of
Stock at the time of such sale or other disposition multiplied by the number of
shares sold or disposed of, or (b) in the case of an Option or SAR, up to the
amount equal to the number of shares of Stock sold or disposed of multiplied by
the excess of the Fair Market Value per share of Stock at the time of such sale
or disposition over the Option Exercise Price or Base Value, as applicable. The
return of Proceeds is in addition to and separate from any other relief
available to the Company or any other actions as may be taken by the Committee
in its sole discretion. Any determination by the Committee with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.
17.2    Clawback Policy (for awards granted on or after February 19, 2020).
Awards granted on or after February 19, 2020 will be subject to The Allstate
Corporation Clawback Policy adopted by the Committee and set forth in the
applicable Award Agreement.
17.3    No Limitation on Other Rights. Nothing contained in this Article 17
shall be deemed to limit any additional legal or equitable rights or remedies
the Company may have under applicable law, any policy adopted by the Company, or
the terms of any Award Agreement or other agreement with the Participant, to
seek cancellation of any Award or repayment of any Stock or other amounts paid
pursuant to such Award.


21





--------------------------------------------------------------------------------

        


Article 18.    Successors
All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.


Article 19.    Legal Construction


19.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


19.2    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


19.3    Requirements of Law. The granting of Awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


19.4    Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware, except with regard to conflicts of law
provisions.




22





--------------------------------------------------------------------------------

        


19.5    Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any Awards granted hereunder comply with or be exempt from
the requirements of Section 409A of the Code and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service ("Section 409A"), and the Plan
and any Awards granted under the Plan shall be interpreted and construed in a
manner consistent with such intent. Notwithstanding any provision of the Plan to
the contrary, in the event that following the Effective Date the Committee
determines that any Award may be subject to Section 409A, the Committee may
adopt such amendments to the Plan and the applicable Award Agreement or adopt
other policies and procedures (including amendments, policies, and procedures
with retroactive effect), or take any other actions, that the Committee
determines are necessary or appropriate to (i) exempt the Award from Section
409A and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (ii) comply with the requirements of Section 409A and
thereby avoid the application of any penalty taxes under such Section. In the
event that it is reasonably determined by the Committee that, as a result of
Section 409A, payments in respect of any Award under the Plan may not be made at
the time contemplated by the terms of the Plan or the applicable Award
Agreement, as the case may be, without causing the Participant holding such
Award to be subject to taxation under Section 409A, the Company will make such
payment on the first day that would not result in the Participant incurring any
tax liability under Section 409A, which action may include, but is not limited
to, delaying payment to a Participant who is a “specified employee” within the
meaning of Section 409A until the first day following the six-month period
beginning on the date of the Participant’s Termination of Employment. No action
or failure by the Committee or the Company in good faith to act, pursuant to
this Section 19.5 shall subject the Committee, the Company, or any of the
Company’s employees, directors, or representatives to any claim, liability, or
expense, and the Company shall not have any obligation to indemnify or otherwise
protect any Participant from the obligation to pay any taxes pursuant to
Section 409A.




23



